                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON
KRISTINA THOMPSON,
        Plaintiff,                                             Case No. 3:18-cv-214
vs.
VILLAGE OF PHILLIPSBURG, et al.,                               District Judge Thomas M. Rose
                                                               Magistrate Judge Michael J. Newman
        Defendants.
_____________________________________________________________________________________________________________________

      REPORT AND RECOMMENDATION1 THAT DEFENDANTS’ FIRST MOTION TO
       DISMISS DIRECTED TO THE NOW SUPERSEDED ORIGINAL COMPLAINT
                         (DOC. 9) BE DENIED AS MOOT
_____________________________________________________________________________________________________________________

        This civil case is before the Court on the first motion to dismiss filed by Defendants the Village

of Phillipsburg and Chief of Police Mark Wysong. Doc. 9. In that motion, Defendants seek dismissal

of the second and third causes of action set forth in Plaintiff’s original complaint pursuant to Fed. R.

Civ. P. 12(b)(6). Id. at PageID 52. Following the filing of Defendants’ first motion to dismiss, Plaintiff

moved to amend the complaint and, without objection, such motion was granted by the undersigned.

Docs. 29, 33. As a result, the amended complaint superseded the original and the original complaint

is now a nullity as a matter of law. See Drake v. City of Detroit, Mich., 266 F. App’x 444, 448 (6th

Cir. 2008). Because Defendants’ motion to dismiss is directed to Plaintiffs’ original complaint, the

undersigned RECOMMENDS that Defendants’ first motion to dismiss (doc. 9) be DENIED AS

MOOT. See Laning v. Doyle, No. 3:14–cv–24, 2014 WL 2805240, at *1–2 (S.D. Ohio June 20, 2014).

Defendants’ second motion to dismiss (doc. 36) -- which is directed to Plaintiff’s recently filed

amended complaint (doc. 35) -- shall remain pending for decision by the Court.


Date:    April 30, 2019                                        s/ Michael J. Newman
                                                               Michael J. Newman
                                                               United States Magistrate Judge



        1
       Attached hereto is a NOTICE to the parties regarding objections to this Report and
Recommendation.
                              NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to

the proposed findings and recommendations within FOURTEEN days after being served with this

Report and Recommendation. This period is not extended by virtue of Fed. R. Civ. P. 6(d) if served

on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this Report

and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN DAYS

by application of Fed. R. Civ. P. 6(d). Parties may seek an extension of the deadline to file objections

by filing a motion for extension, which the Court may grant upon a showing of good cause.

         Any objections filed shall specify the portions of the Report and Recommendation objected to,

and shall be accompanied by a memorandum of law in support of the objections. If the Report and

Recommendation is based, in whole or in part, upon matters occurring of record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such portions of it as all

parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District Judge

otherwise directs.

         A party may respond to another party’s objections within FOURTEEN days after being served

with a copy thereof. As noted above, this period is not extended by virtue of Fed. R. Civ. P. 6(d) if

served on you by electronic means, such as via the Court’s CM/ECF filing system. If, however, this

Report and Recommendation was served upon you by mail, this deadline is extended to SEVENTEEN

DAYS by application of Fed. R. Civ. P. 6(d).

         Failure to make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981).
